On May 5,2005, the Defendant was sentenced for Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA to commitment to the Department of Corrections for a consecutive period of Five (5) years, with that period suspended (upon the completion of inpatient treatment at Connections Corrections). The Defendant must also comply with all requirements imposed by this Court’s Judgment of February 4, 1999; execution of this sentence shall be stayed until May 16, 2005, at 10:00 pm; Defendant given credit for Sixty (60) days served in the Flathead County Detention Center pending final disposition in this matter; Defendant not to receive credit for any time served on probation; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on May 5,2005.
On April 20,2006, the Defendant’s sentence imposed on May 5,2005, was revoked. The Defendant was sentenced for Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA, to commitment to the Department of Corrections for a consecutive period of five (5) years, with those Five (5) years suspended. (The net effect being a suspended 10-year commitment to the DOC.) The Defendant shall comply with the conditions set forth in the Judgment and Sentence dated May5,2005; he shall follow through with the chemical dependency after care treatment program at Flathead Valley Chemical Dependency Program; Defendant shall receive credit for 124 days served pending disposition of this matter; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on April 20,2006.
On June 21,2007, the Defendant’s sentence imposed on April 20,2006, was revoked. The Defendant was sentenced for Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA to commitment to the Department of Corrections for a consecutive period of five (5) years, with those Five (5) years suspended. (The net effect being the Defendant is committed to the DOC for a period of 10 years with 5 suspended.) It is recommended that the Defendant be considered for placement at Connections Corrections, but the Court does not recommend the Defendant be placed at a Pre-Release Facility. It was the further Judgment of this Court that in addition to the conditions set forth below, the Defendant must also comply with all requirements imposed by this Court’s Judgments of February 4,1999; May 5,2005; and April 20,2006, including any fines and fees owed by the Defendant; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on June 21,2007.
On April 10, 2014, the Defendant’s sentence imposed on June 21, 2007, was revoked. The Defendant was sentenced for Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA to commitment to the Department of Corrections for a period of Five (5) years, with recommended placement at an appropriate treatment facility; to run concurrent with the sentence imposed in Cause No. DC-14-087A further *97Ordered that Defendant comply with all requirements imposed by this Court’s previous Judgments of February 4, 1999; May 5, 2005; April 20, 2006, and July 12, 2007, including all fines and fees owned by the Defendant, as conditions of probation; given credit for 44 days served in custody; not to receive credit for any time served otherwise on probation; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on April 10,2014.
DATED this 8th day of September, 2014.
On August 7, 2014, the Defendant’s Applicationforreviewof that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheeby, Jr., Montana Office of Public Defender. The State was not represented.
Before hearingthe Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that with respect to the misdemeanor offense in the original Judgment, the reference to the Six (6) month sentence to be served with the Montana Department of Corrections is inaccurate. The Judgment is amended to state that the Six (6) month sentence shall be served with the Flathead County Jail. The misdemeanor sentence will still run concurrently with the felony sentence as set forth in the original Judgment. The remaining felony sentence is not clearly excessive or clearly inadequate and is AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.